t c memo united_states tax_court herschel h and roberta s hoopengarner petitioners v commissioner of internal revenue respondent docket nos filed date james g lebloch for petitioners thomas j fernandez and edwin herrera for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in additions to and penalties on petitioners herschel and roberta hoopengarner’s petitioners income_tax as follows accuracy-related addition_to_tax penalty deficiency sec_6651 sec_6662 year dollar_figure big_number big_number big_number big_number big_number -0- dollar_figure -0- -0- -0- -0- dollar_figure big_number big_number big_number the issues for decision are whether petitioners are entitled to carry forward claimed net operating losses nols for and whether petitioners are entitled to deduct claimed schedule c expenses for and whether petitioners are liable for an addition_to_tax pursuant to sec_6651 for and whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for and these issues arise primarily from facts surrounding claimed net_operating_loss deductions that were allegedly generated when numerous banks foreclosed on five properties that petitioners had been developing for commercial use findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as in effect for the years in issue all amounts are rounded to the nearest dollar incorporated herein by this reference petitioners were married in at the time they filed the petition petitioners resided in laguna niguel california a petitioners’ work history petitioner-husband petitioner began work in the insurance_business in or for penn mutual insurance co penn mutual except for years with a different insurance_company petitioner was continuously employed by penn mutual until in or about petitioner opened a penn mutual agency in orange county california petitioner trained agents and the agency grew to employ approximately people in petitioner earned approximately dollar_figure in or petitioner sold the agency to focus on real_estate development activities beginning in petitioner-wife was employed as a school teacher she retired from teaching when her husband’s commercial real_estate development activities became successful b petitioner’s real_estate development activities petitioner entered into commercial real_estate development beginning in or initially petitioner was successful with these activities he sold his first building at a profit and he was able to secure tenants including his employer penn mutual for the buildings in petitioners formed the h h partnership with grant b and victoria t hornbeak under california law the main purpose of the partnership was to acquire real_property in irvine california and to construct and rent a building on the site grant hornbeak was the managing partner petitioners and the hornbeaks each owned a 50-percent interest in the partnership and shared net profits and net losses equally the agreement stated the managing partner shall provide quarterly financial statements of the partnership’s activities to each partner in addition the managing partner shall furnish each partner with a copy of the income_tax return filed by the partnership all books records and accounts of the partnership shall be open to inspection by all partners petitioner brought an asset base to the partnership so that the partnership could secure bank loans to construct the buildings the bank loans were secured with some of petitioner’s personal assets grant hornbeak provided services for and day- to-day management of the partnership in return for monetary compensation the only return filed for the partnership on date was for the taxable_year ending date on date the partners dissolved the partnership the partnership was unsuccessful due to historically high interest rates of approximately percent c k-mart property on date petitioners grant hornbeak and others purchased real_estate located in las vegas nevada for dollar_figure to construct a k-mart on date the property was transferred to the h h partnership on date a portion of the property was sold for dollar_figure petitioner testified that he did not recall whether the proceeds from the sale were reinvested in the property for improvements on date grant hornbeak transferred his interest in the property to petitioner for dollar_figure between and loans were taken against the property in the amounts of dollar_figure dollar_figure and dollar_figure in the property was foreclosed upon the foreclosure proceeds totaled dollar_figure d indio property h h land development corp purchased the indio property located in riverside county california for dollar_figure the purchase_price was secured_by three deeds of trust on date and date h h land development corp recorded additional deeds of trust in the amounts of dollar_figure and dollar_figure respectively on date h h land development corp sold a portion of the property for dollar_figure in the property was foreclosed upon the foreclosure proceeds totaled dollar_figure e cowan avenue property the cowan avenue property located in irvine california was initially owned by the h h partnership on date petitioners and the hornbeaks recorded a grant deed for a purchase_price of dollar_figure on date a deed_of_trust was recorded securing a loan on the property in the amount of dollar_figure on date a collateral_assignment of leases was recorded securing a debt in the amount of dollar_figure also on date a deed_of_trust with assignment of rents was recorded to secure a debt of dollar_figure in the property was foreclosed upon a_trust deed of sale was recorded in satisfaction of the debt for dollar_figure consideration received f avenida del mar property on date petitioner and grant hornbeak acquired the avenida del mar property in san clemente california for a purchase_price of dollar_figure concurrently a deed_of_trust was recorded securing a loan of dollar_figure on date petitioner and grant hornbeak obtained a loan of dollar_figure secured_by a deed_of_trust on the property concurrently a deed_of_trust in full reconveyance by the bank of san clemente was recorded which related to the property on date a dollar_figure loan was obtained secured_by a deed_of_trust on the property on date a notice of default was recorded pertaining to the dollar_figure loan on date a deed_of_trust was recorded securing a note of dollar_figure in the property was foreclosed upon g business center drive property on date the property located at business center drive irvine california was assigned to petitioner for dollar_figure in consideration on date petitioner obtained a loan in the amount of dollar_figure on date a deed_of_trust was recorded securing a loan in the amount of dollar_figure allan silverman a business acquaintance of petitioner took out a loan of dollar_figure and gave the funds to petitioner to repay a different loan on the property allan silverman’s loan was partially secured_by the business center drive property on date according to the schedule prepared by revenue_agent john grennan regarding this property petitioner transferred a 50-percent interest in the property to allan silverman petitioner collected the rents on the irvine business center property and kept the money for himself instead of paying the bank or allan silverman on the loan in the property was foreclosed upon h petitioners’ financial difficulties petitioners lost personal assets totaling approximately dollar_figure 5-dollar_figure million including their house about the time when the foreclosures upon the k-mart indio cowan avenue and avenida del mar properties occurred petitioners’ cars were not foreclosed upon in petitioners moved to a rental house on balboa island california petitioners were unable to afford the legal retainer fee to file for bankruptcy petitioner-wife returned to teaching to supplement their income earning approximately dollar_figure per year petitioner returned to selling insurance petitioner earned approximately dollar_figure-dollar_figure in but his income increased to dollar_figure by i petitioners’ tax returns petitioners timely filed tax returns for all years in issue except taxable_year for through respondent’s records show that petitioners reported adjusted_gross_income as follows year1 adjusted_gross_income dollar_figure -big_number -big_number -big_number -big_number none reported on return -big_number -big_number -big_number -0- -big_number -big_number -big_number -big_number -big_number -big_number -big_number -big_number -big_number -big_number for the parties provided no information as to whether or not a return was filed or as to the amount of taxable_income or adjusted_gross_income j respondent’s adjustments on date respondent issued a timely notice_of_deficiency for and on date respondent issued a timely notice_of_deficiency for and respondent made the following adjustments and determinations nol_carryover schedule c expenses year disallowed disallowed other adjustment sec_1 dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number -0- -0- -0- -0- -dollar_figure -431 -0- -0- big_number big_number the other adjustments include items such as se agi adjustment social_security rrb and itemized_deductions opinion a petitioners have not substantiated the claimed nols petitioners have not substantiated their claimed net operating losses taxpayers are required to maintain adequate_records to substantiate claimed losses and taxpayers bear the burden of proving that they are entitled to claimed losses sec_6001 rule a 290_us_111 petitioners in deducting nols bear the burden of establishing both the existence of the nols and the amount of any nol that may be carried over to the subject years 349_us_232 115_tc_605 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir such a deduction is a matter of legislative grace it is not a matter of right united_states v olympic radio television inc supra pincite 308_us_488 sec_172 allows a taxpayer to deduct an nol for a taxable_year the amount of the nol deduction equals the sum of the nol carryovers plus nol carrybacks to that year sec_172 absent an election to the contrary an nol for any taxable_year the parties agree that sec_7491 is inapplicable in this case as the examination began before the effective date of the statute must first be carried back years and then carried over years sec_172 and a taxpayer claiming an nol deduction for a taxable_year must file with his return for that year a concise statement setting forth the amount of the nol deduction claimed and all material and pertinent facts including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs petitioners’ tax returns do not substantiate the claimed nols a tax_return is merely a statement of the taxpayer's claim and does not establish the truth of the matters set forth therein 71_tc_633 petitioner's through individual returns do not by themselves substantiate the claimed nols furthermore petitioners did not provide the only tax_return filed by the partnership for the taxable_year ending in and petitioners failed to provide their individual tax returns prior to which are the years in which the net operating losses were allegedly generated nor have petitioners provided the court with copies of tax returns filed by h h land development corp for any taxable_year for and nols must be carried back years and then carried over years petitioner’s testimony does not substantiate the claimed nols petitioner relies on his own testimony to substantiate the claimed nols we found petitioner’s testimony to be general vague conclusory and or questionable in certain material respects under the circumstances presented here we are not required to and generally do not rely on petitioner’s testimony to sustain his burden of establishing error in respondent’s determinations see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 petitioner’s testimony was vague and unclear as to how the loan proceeds contributed to improvements on the properties indeed petitioners did not object to respondent’s proposed finding of fact which stated that petitioner collected the rents on the irvine business center property and kept the money for himself instead of paying the bank on the loan petitioner’s testimony did not establish whether the loans incurred were recourse or nonrecourse petitioners offered no testimony or evidence as to depreciation claimed or deducted or allowed and allowable on the properties furthermore petitioners offered no explanation regarding how their adjusted_gross_income corresponded with losses_incurred when the properties were foreclosed upon for example in petitioners reported adjusted_gross_income of zero in petitioners reported adjusted_gross_income of -dollar_figure petitioners contend that losses from foreclosures on the five properties created the net operating losses based on the stipulated facts in this case however four of the properties were foreclosed upon between and and the fifth property was not foreclosed upon until this is one of the many inconsistencies evident in petitioners’ case petitioners have failed to offer credible testimony to meet their burden of substantiation in this case petitioners provided no financial records petitioners failed to provide any financial documentation to substantiate the net operating losses petitioners did not produce books_or_records for the alleged loss years to substantiate the claimed losses petitioners provided no financial statements from the h h partnership petitioner conceded that he does not have any records for the properties or the h h partnership as his partner mr hornbeak retained all the records petitioner failed to obtain these records from mr hornbeak petitioners provided no financial statements from h h land development corp petitioners provided no receipts as to losses on the property petitioners provided no information as to costs incurred in buying or selling the properties or in foreclosure expenses petitioners’ situation in this case is a result of their own inexactitude and failure to maintain records of their expenses further we find petitioners’ efforts before trial to locate any records that might be in the hands of third parties especially lax petitioners failed to call key witnesses we note that neither grant hornbeak petitioners’ partner in the real_estate transactions nor anyone from gendron co petitioner’s accountant and preparer of the through tax returns was called as witnesses we infer that their testimony would not have been favorable to petitioners 6_tc_1158 affd 162_f2d_513 10th cir the court will not estimate petitioners’ claimed nols despite the above mentioned discussion petitioners argue that they have substantiated their claimed net operating losses for taxable years through based upon their alleged bases in the properties and losses from the foreclosures petitioners derived these numbers from property records gathered by revenue_agent grennan during the audit petitioners argue that at the time of foreclosure they had bases and losses in the properties as follows property basis loss dollar_figure k-mart big_number indio cowan ave big_number business center dr big_number dollar_figure big_number big_number big_number petitioners make no argument regarding basis or loss for the avenida del mar property if the taxpayer fails to keep adequate_records but the court is convinced that deductible expenditures were incurred the court may make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir 112_tc_183 see also sandoval v commissioner tcmemo_2000_189 we may estimate basis however there must exist some reasonable evidentiary basis upon which to make such an estimate 85_tc_731 edwards v commissioner tcmemo_2002_169 we are mindful that there must be sufficient evidence in the record to provide a basis for us to make an estimate and to conclude that a deductible expense was incurred in at least the amount to be allowed pratt v commissioner tcmemo_2002_279 we are not required to guess with respect to the amount of deductible expenses 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 245_f2d_559 5th cir petitioners have not shown a reasonable basis for concluding that the loans taken against the properties should be included as increases to basis we are not convinced that the full amounts of the loans were paid into the construction projects given the circumstances of this case and the inexactitude apparent from petitioners’ evidence we have no reasonable evidentiary basis to make an approximation as to the amount of net operating losses we could choose a raw percentage and apply that percentage to the total amount of the loans however our choice of a percentage would be mere guesswork with no reasonable evidentiary basis petitioners dispute the computations and theory set forth by revenue_agent john grennan in analyzing whether petitioners had substantiated their claimed nols the revenue_agent thought that petitioners might have had cancellation_of_indebtedness_income when the foreclosures on the properties occurred due partially to the possibility of cancellation_of_indebtedness_income the net operating losses were not substantiated petitioners argue that they did not have cancellation_of_indebtedness_income because they were insolvent when the foreclosures occurred furthermore since they did not have cancellation_of_indebtedness_income petitioners argue that they had net operating losses while the court is sympathetic to petitioners’ financial hardships and assuming arguendo that petitioners did establish basis using the public property records and did establish that they were insolvent petitioners are incorrect as a matter of law in stating that they had net operating losses federal_law provides that generally a taxpayer must recognize income from the discharge_of_indebtedness sec_61 284_us_1 the code provides an exception to the recognition of cancellation_of_indebtedness_income in cases where the discharge occurs when the taxpayer is insolvent see sec_108 see also 23_f3d_1032 6th cir affg tcmemo_1992_673 sec_108 provides in turn that upon discharge the taxpayer must reduce certain tax_attributes by the amount of the cancellation_of_indebtedness_income excluded from gross_income sec_108 provides that nols are the first tax attribute to be reduced and sec_108 provides that they be reduced dollar-for-dollar by the amount of the cancellation_of_indebtedness_income excluded under sec_108 petitioners have not proven that they did not have cancellation of the court makes no such findings a taxpayer can elect to reduce the basis of any depreciable_property by the amount of debt discharged before reducing the amount of any other tax_attributes sec_108 petitioners did not make such an election indebtedness income at the time of the foreclosures nor have they proven that any of the claimed nols were not reduced by sec_108 and b for the aforementioned reasons petitioners did not substantiate their claimed net operating losses for the taxable years and b petitioners failed to address claimed schedule c expenses petitioners reported income and expense for insurance service on schedule c of the and tax returns respondent disallowed certain schedule c expenses petitioners’ briefs fail to address this issue we conclude that petitioners have conceded the uncontested items and abandoned this issue see 92_tc_661 89_tc_46 c late-filed return for respondent determined that petitioners are liable for an addition_to_tax pursuant to sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden of proving the addition is improper see rule a 469_us_241 petitioners stipulated that they did not file their tax_return for until date the day on which respondent received the return petitioners offered no evidence showing that the failure_to_file was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioners are liable for the addition_to_tax pursuant to sec_6651 d sec_6662 accuracy-related_penalty sec_6662 provides for an accuracy-related_penalty equal to percent of the underpayment if the underpayment was due to a taxpayer’s negligence or disregard of rules or regulations see sec_6662 and b a taxpayer is negligent when he or she fails ‘to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 91_f3d_670 4th cir quoting 33_f3d_426 4th cir affg in part vacating and remanding in part t c memo affg tcmemo_1995_46 as pertinent here negligence includes the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a taxpayer may however avoid the application of the accuracy- related penalty by proving that he or she acted with reasonable_cause and in good_faith see sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith is measured by examining the relevant facts and circumstances and most importantly the extent to which he or she attempted to assess the proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs petitioners argue that they provided all relevant information to their tax_return_preparer gendron co petitioners however have provided no testimony concerning the information they gave to their return preparer no employee from gendron co testified at trial additionally we have found that petitioner failed to maintain adequate_records related to the claimed net operating losses therefore we find the underpayment attributable to negligence or disregard of rules or regulations we conclude that petitioners are liable for a penalty pursuant to sec_6662 for and in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
